             Case 1:19-cv-03619-VSB Document 26 Filed 06/18/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VALE S.A.,

                        Petitioner,

            -against-

    BSG RESOURCES LIMITED,                                    Case No. 19-cv-3619

                        Respondent.



                    DECLARATION OF JONATHAN I. BLACKMAN IN
                SUPPORT OF VALE S.A.’S OPPOSITION TO RESPONDENT’S
               CROSS-MOTION TO DISMISS, OR IN THE ALTERNATIVE, TO
            ADJOURN THE DECISION ON THE ENFORCEMENT OF THE AWARD

                I, Jonathan I. Blackman, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

       1.         I am an attorney duly admitted to practice before this Court, and I am a partner of

the law firm Cleary Gottlieb Steen & Hamilton LLP (“Cleary Gottlieb”), counsel for Vale S.A.

(“Vale”). On April 24, 2019 date, I submitted a declaration to this Court, ECF No. 4 (the

“Blackman Declaration”) in connection with Vale S.A.’s Petition for Recognition and Enforcement

of a Foreign Arbitration Award, ECF No. 1 (the “Petition”). I respectfully submit this declaration

(“Supplemental Blackman Declaration”) in connection with Vale S.A.’s Opposition to

Respondent’s Cross-Motion to Dismiss, or in the Alternative, to Adjourn the Decision on the

Enforcement of the Award (the “Opposition to Cross-Motion”).1

       2.         Attached hereto as Exhibit A is a true and correct copy of the Joint Administrators’

Second Progress Report, dated March 7, 2019, available as Ex. D to BSGR’s Chapter 15 Petition,



1
          Unless otherwise indicated, capitalized terms not defined herein have the meaning ascribed to them in the
Petition and the Memorandum of Law in Support of Vale S.A.’s Petition, ECF No. 5 (the “Petitioner’s
Memorandum”).
          Case 1:19-cv-03619-VSB Document 26 Filed 06/18/19 Page 2 of 3



In re BSG Res. Ltd., No. 19-11845-SRL (Bankr. S.D.N.Y. June 3, 2019), ECF No. 5-6 (the “Joint

Administrators’ Second Progress Report”).

     3.        Attached hereto as Exhibit B is an excerpt of a true and correct copy of Exhibit

C-660, an assemblage of Balda Foundation documents seized by the Swiss authorities and

requested by U.S. and Guinean investigators that were produced by BSGR in the arbitration

captioned Vale S.A. v. BSG Resources Limited, LCIA Case No. 142683 (the “Balda Foundation

Documents”).

     4.        Attached hereto as Exhibit C is a true and correct copy of an article by Barbara

Lewis, “Administrators seek to return Steinmetz’s mining firm BSGR to solvency,” published on

the Reuters website, dated March 7, 2018.

     5.        Attached hereto as Exhibit D is a true and correct copy of an article by Thomas

Biesheuvel, “Beny Steinmetz Puts Mining Company BSGR Into Administration,” Bloomberg,

dated March 7, 2018.

     6.        Attached hereto as Exhibit E is a true and correct copy of the Tribunal’s Second

Decision on Document Production in the arbitration captioned Vale S.A. v. BSG Resources Limited,

LCIA Case No. 142683, dated February 15, 2016.

     7.        Attached hereto as Exhibit F is a true and correct copy of the Tribunal’s Third

Decision on Document Production in the arbitration captioned Vale S.A. v. BSG Resources Limited,

LCIA Case No. 142683, dated March 18, 2016.

     8.        Attached hereto as Exhibit G is a true and correct copy of an article, “Secret

Dealings Tying UK Conservatives’ CEO to Bribery Scandal Billionaire,” published on the Global

Witness website, dated May 3, 2019.




                                               2
           Case 1:19-cv-03619-VSB Document 26 Filed 06/18/19 Page 3 of 3



     9.        Attached hereto as Exhibit H is a true and correct copy of the hearing transcript

regarding BSGR’s request for a temporary restraining order from In re BSG Res. Ltd., No. 19-

11845-SRL (Bankr. S.D.N.Y.), June 4, 2019 (the “TRO Hr’g Tr.”).

     10.       Attached hereto as Exhibit I is a true and correct copy of the hearing transcript

regarding BSGR’s request to seal a document relied upon in its Chapter 15 Petition from In re

BSG Res. Ltd., No. 19-11845-SRL (Bankr. S.D.N.Y.), June 13, 2019 (the “Sealing Hr’g Tr.”).



I declare under penalty of perjury that the foregoing is true and correct. Executed on June 18,

2019, in New York, New York.




                                                   /s/ Jonathan I. Blackman
                                                   Jonathan I. Blackman
                                                   jblackman@cgsh.com

                                                   CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                                   One Liberty Plaza
                                                   New York, New York 10006
                                                   T: 212-225-2000
                                                   F: 212-225-3999

                                                   Counsel for Vale S.A.




                                               3
